Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in step S3 of the flow chart of fig. 21, the spelling of the word “COOLIGN" should be corrected to “COOLING”.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In fig. 28, the “RETURN” block of the flow chart is numbered S85 but this reference number is not present in the specification.
	In figs. 29, 34-36, 38, and 39, a pipe between a “confluence 15” and a “heat exchange unit 5a” is numbered 16 but this reference number is not present in the specification.
	In figs. 29, 38, and 39, a number of pipes and connectors are shown at the upper left within the “flow path switching device 1612”, numbered as 1013, 1014, 1015, and 1016 but these reference numerals are not present in the specification.
	In figs. 32 and 33, a number of pipes are shown at the bottom of the figure, connecting between the “heat exchange unit 5b” and the “switching valve 3b” and are numbered 17, 18, 19, and 20 but these reference numerals are not present in the specification.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Refrigeration Cycle Apparatus Having Heat Exchanger Switchable Between Parallel and Series Connection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the last two lines of claim 1, it is recited that the controller is configured to “return the connection state after the switching to an original connection state”.  It is not clear whether this recitation of “an original state” refers to the state prior to the act of switching (i.e. a previous position) or to the state of the switching device when the system was first installed (i.e. the original position of the valve).  Further, the switching device is only recited to have two positions in claim 1 (for parallel and series connection) meaning that, if the “original position” refers to the position at original installation rather than just the previous position, only one of the two positions can “return” to this “original position” as the other of the two will necessarily be the original positon and a position cannot return to itself.  For these reasons, the exact requirements of claim 1 cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
The last two lines of claim 4 include a teaching equivalent to that of claim 1 and are rejected under 35 U.S.C. 112(b) as being indefinite for the same reasons set forth above.


Further, claim 4 depends on claim 1.  Claim 1 recites a determination of whether a temperature difference is increasing or decreasing and control so that the position of the switching device is maintained if the difference decreases and reverted if the difference increases.  Claim 4, teaches that the position of the switching device is maintained if the coefficient of performance is increased after the switching and reverted if the coefficient of performance is decreased after the switching.  Because claim 4 depends on claim 1 and requires all limitations thereof, it is unclear what the controller is required to do if the requirements of claims 1 and 4 conflict, such as if a switching operation causes the temperature differential to decrease (requiring that the position is maintained per the teachings of claim 1) but the coefficient of performance is reduced (requiring that the position be returned per the teachings of claim 4).  In such a case, the switching device would be require both change and remain the same to meet with the limitations of claims 1 and 4, making the actual operation unclear.  For these reasons, the scope of claim 4 cannot be positively ascertained and the claim is thus rejected as being indefinite under 35 U.S.C. 112(b).
For purposes of examination, the procedure of claim 4 is interpreted as an alternative operation of which the controller is capable rather than a requirement to be fulfilled alongside or simultaneously with that of claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In line 11 of claim 1, “a flow path switching device” interpreted as the linear flow path switching valve 12 taught in ¶ 20 on pg. 8 of the specification as filed and equivalents thereof.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 3-8, and 10-11 are allowed.
Particularly, claim 1 recites a reversible refrigeration cycle system including a heat exchanger provided with a flow path switching device for switching the heat exchanger’s flow paths between a series state and a parallel state and further provided with a controller configured to switch the flow path switching device, and in this switching process, maintain a connection state if a difference between the refrigerant inlet temperature and the refrigerant outlet temperature of the heat exchanger decreases and return it to its previous connection state (see the above rejection of the claim under 35 U.S.C. 112(b) regarding this interpretation) if the temperature difference increases.

A system of similar structure is taught by Japanese Publication No. 2001/099510 A to Koizumi.  Koizumi teaches in the English language abstract of his disclosure, provided by applicant with the Information Disclosure Statement of 21 February 2019, and in figs. 1A and 1B, shown below, an air conditioner capable of changing between a heating operation and a cooling operation and having an indoor heat exchanger (5) and an outdoor heat exchanger (3), each of these heat exchangers having a number of paths which may be switched to connect in series or in parallel with one another by the action of a plurality of valves (6 and 8 in communication with the outdoor heat exchanger 3, and 10 and 12 in communication with the indoor heat exchanger 5.

    PNG
    media_image1.png
    762
    529
    media_image1.png
    Greyscale

Koizumi does not teach or suggest the control of the system including reverting a switching between series and parallel connection for one of the heat exchangers based 

US Publication No. 2017/0282689 A1 to Miyakoshi teaches in ¶ 6, an air conditioning system in which, when an operation mode of the system switches, for example between a heating mode and a dehumidifying and cooling mode, a heat exchanger temperature may fall short of a predetermined temperature set as a target temperature but which is not achievable due to instant operating conditions, and that in this case the system may repeatedly switch modes and switch back as the refrigeration cycle of the system is not capable of providing the required capacity.  Miyakoshi does not teach such switching being a part of a control of a single heat exchanger between series and parallel configurations or being triggered based on a difference in refrigerant temperatures across the heat exchanger increasing or decreasing as a result of that switch, but instead teaches it with regard to changes in the operating mode of the air conditioning system as a whole.  Miyakoshi further teaches in ¶ 23 that such switching to be disadvantageous and is to be avoided bases on the air-temperature-based control of Miyakoshi’s invention thus even if the teachings of Miyakoshi regarding switching back to a previously active mode when there is insufficient capacity for a new mode were found to render obvious the limitations of claim 1 with regard to switching between series and 

US Publication No. 2012/0260678 A1 to Yoshida teaches in ¶ 68 that in controlling an air conditioner, it is desirable that the temperature difference between a condenser and a compressor discharge is excessive, operations of the system may be harmed as a result of reduced refrigerant flow to the evaporator.  While this teaching suggests that it desirable, at least within certain ranges, to prevent an excessive increase of the temperature difference across a condenser, it is not sufficient to motivate one of ordinary skill in the art to control a condenser according to the operations of the present invention, reverting a change between serial and parallel flow paths should it be found that the change does not result in a reduced temperature difference as taught in instant independent claim 1.

	Although the subject matter of claim 1 is found to be allowable over the prior art, refer to the above rejection of the claim under 35 U.S.C. 112(b) as being indefinite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        10 March 2021
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763